UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-00018 Ameritor Security Trust (Exact name of registrant as specified in charter) 4400 MacArthur Blvd, Suite 301, Washington, DC 20007 (Address of principal executive offices) (Zip code) Ameritor Financial Corporation 4400 MacArthur Blvd, Suite 301, Washington, DC 20007 (Name and address of agent for service) Registrant's telephone number, including area code: 202-625-6000 Date of fiscal year end: 6/30/2011 Date of reporting period: 12/31/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORT TO STOCKHOLDERS. AMERITOR SECURITY TRUST SEMI-ANNUAL REPORT December 31, 2010 An Ameritor NO-LOAD Mutual Fund Dear Shareholder: As of the six month period ended December 31, 2010 the Fund had 2,384,526.255 shares outstanding and each share had an unaudited Net Asset Value (“NAV”) of $ 0.13. This NAV compares with an audited NAV of $0.12 at June 30, 2010 and an unaudited NAV of $0.16 per share at December 31, 2009. During the six month ended December 31, 2010, Ameritor Financial Corp., the Fund’s Advisor, was responsible for management of the Fund’s portfolio. As portfolio manager, Ms. Carole Kinney has generally continued her investment strategy of using fundamental analysis to identify securities she believes are undervalued and which have the potential for capital appreciation, as well as those that have a history of paying dividends in ever increasing amounts. We believe that the yield afforded by these stocks works to offset, to a substantial degree, the market risk associated with volatility. The Fund’s portfolio of securities had an unrealized gain of $22,602 (7.51%). During the six month period ending December 31, 2010, the Fund, including expenses, was up 8.33%. This compares to an increase of 28.57% for the Russell 2000 Index and an increase of 22.02% for the S&P 500 Index. During this period the market has been difficult to navigate due to the growing deficit, high unemployment, tax rate increases on the horizon and uncertainty during the recent mid term elections. The Fund’s somewhat improved performance was largely the result of being invested in diverse sectors that have performed slightly better over the last six month period. Continuing this strategy should enable the portfolio to stabilize and perform at a higher level overall while reducing the risk of fluctuations due to the economic downturns, as well as underperforming sectors. Our portfolio strengths and gains are attributable primarily to our exposure in electric/power, cellular telecom, oils, minerals and computers. Medical, e-commerce and banks have been lagging. We had neutral, or nearly neutral, performance in building products, metals and retail sectors. We look forward to refining the portfolio during the first half of the new fiscal year focusing on increasing our dividend yields and reallocating to sectors we believe present the greatest risk/ reward profiles. The market has seesawed over the past six months and appears to be range bound between S&P 1,031 and 1,257. We have seen, however consumer spending accelerate in the second half of 2010. Leading indicators of private employment point to a stronger recovery in hiring this year. Accordingly, we may see good economic growth overall due to the possibility of lower unemployment, stronger interest in allocating money into US equities, and higher consumer spending. In addition, there appears to be less concern over the US budget deficit for 2011. With these factors in mind, the market should provide us with the opportunity to rebalance the portfolio at the high end of the range by selling some of our positions in underperforming sectors and reallocating to the sectors in which we believe will outperform in 2011. The sectors which we believe may outperform, and accordingly deserve overweighting include technology stocks, industrials, energy, electrical equipment and financials. We would look to reduce exposure in gold, utilities and telecom services. As you no doubt are aware, Congress and the regulatory agencies, primarily as the result of the Sarbanes/Oxley Act, have put extra expense burdens on all mutual funds. These expenses are unimportant to larger institutions from a percentage standpoint, but we 1 smaller funds are subject to the same oversight rules while operating with a much smaller asset base. These expenses impact heavily on the Fund’s performance. We are making every effort to reduce our expenses and we will continue to do so in all respects. We also continue to explore avenues which may be available to increase the Fund’s assets which in turn would operate to reduce the overall expense ratio and increase the Fund’s performance. The performance data quoted represents past performance and investment return and principle value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Please remember that past performance does not guarantee future results and current performance may be higher or lower than the performance data quoted. Our thanks to our Board and our many shareholders for their support during our many years of operation. Very truly yours, Jerome Kinney President JK:md 2 AMERITOR SECURITY TRUST FUND ALLOCATION OF PORTFOLIO ASSETS (Unaudited) (Calculated as a percentage of Net Assets) December 31, 2010 Sector Breakdown AEROSPACE 2.62% AIRLINES 1.10% BANKS 2.90% BEVERAGES 2.17% BUILDING PRODUCTS 1.75% CABLE TV 0.73% CELLULAR TELCOM 2.77% COAL 3.28% COMMUNICATIONS 1.12% COMPUTERS 28.57% E-COMMERCE 1.05% ELECTRIC/POWER 2.84% FINANCE 0.93% MACHINERY 3.96% MANUFACTURING 4.54% MEDICAL 9.87% METALS 5.27% MINERALS 4.75% OFFICE SUPPLIES 1.14% OIL 9.61% OIL & GAS 1.21% PUBLISHING 1.21% RETAIL 3.09% SAVINGS & LOAN 0.01% SEMICONDUCTORS 0.70% SHOES 1.14% CASH EQUIVALENTS 0.66% Total Investments 98.99% Other Net Assets 1.01% Total Net Assets 100.00% 3 AMERITOR SECURITY TRUST FUND SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) December 31, 2010 Number Market of Shares Description Value COMMON STOCKS: % AEROSPACE % United Technologies, Corp. AIRLINES % Jetblue Airways, Corp.* BANKS % HSBC Holdings PLC - ADR Bank of America, Corp. Citigroup, Inc. BEVERAGES % Pepsico, Inc. BUILDING PRODUCTS % Home Depot, Inc. CABLE TV % Comcast, Corp. CELLULAR TELCOM % Verizon Communications Alcatel Lucent ADR * COAL % Alliance Resource, LP. COMMUNICATIONS % Cisco Systems, Inc. * 36 Frontier Communications * 29 Nortel Networks, Corp. * 1 4 Number of Shares Description Market Value COMPUTERS % Apple, Inc. * International Business Machines, Corp. Dell, Inc. * E-COMMERCE % Nutrisystem, Inc. ELECTRIC/POWER % Consolidated Edison, Inc. American Electric, Inc. FINANCE % Western Union, Co. MACHINERY % Flowserve, Corp. MANUFACTURING % Honeywell International, Inc. Ingersoll Rand, Co. Ltd. CL-A General Electric, Co. MEDICAL % Johnson & Johnson Amgen, Inc. * Medtronic, Inc. Novartis AG - ADR Wellpoint, Inc. * METALS % Freeport McMoran Copper Alcoa, Inc. 5 Number of Shares Description Market Value MINERALS % Northern Dynasty Minerals * OFFICE SUPPLIES % Staples, Inc. OIL % Schlumberger, Ltd. Occidental Petroleum, Corp. Canadian Natural Resources Halliburton, Co. OIL & GAS % Nabors Industries, Ltd. * 50 Chesapeake Energy, Corp. PUBLISHING % Mcgraw Hill, Cos., Inc. RETAIL % Walmart Stores, Inc. Walgreen, Co. SAVINGS & LOAN % Washington Mutual, Inc. 25 SEMICONDUCTORS % Intel, Corp. SHOES % Crocs, Inc. * Total Common Stock (Cost $273,271) 6 Par Description Market Value SHORT TERM INVESTMENTS % Evergreen Institutional Money Market Fund (Cost $1,994) TOTAL INVESTMENTS: (Cost: $275,265)** % Other Net Assets % NET ASSETS % $ * Non-income producing ** Cost for Federal income tax purposes is $275,265 and net unrealized appreciation consists of: Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation See Notes to Financial Statements 7 AMERITOR SECURITY TRUST FUND STATEMENT OF ASSETS AND LIABILITIES (Unaudited) December 31, 2010 ASSETS Investments at value (identified cost of $275,265) (Notes 1 & 4) $ Dividends Prepaid assets Total assets ACCRUED LIABILITIES Accrued expenses Total liabilities NET ASSETS $ NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE ($300,896/2,384,526 shares outstanding) $ COMPONENTS OF NET ASSETS At December 31, 2010, there was an unlimited amount of no par value shares of beneficial interest and the components of net assets are (Note 1): Paid in capital $ Undistributed net investment loss ) Accumulated net realized losses on investments ) Net unrealized appreciation of investments Net assets $ See Notes to Financial Statements 8 AMERITOR SECURITY TRUST FUND STATEMENT OF OPERATIONS (Unaudited) PERIOD ENDED DECEMBER 31, 2010 INVESTMENT INCOME Dividends (net of foreign withholding taxes of $4) $ Interest 25 EXPENSES Administrative services (Note 2) $ Legal and audit fees Transfer agent fees (Note 2) Accounting fees Investment advisory fees (Note 2) Custody fees Directors Miscellaneous Total expenses Net Investment Loss ) NET REALIZED AND UNREALIZED GAINS/LOSSES ON INVESTMENTS: Net realized loss on investments ) Net increase in unrealized appreciation on investments Net gain on investments Net increase in net assets resulting from operations $ See Notes to Financial Statements 9 AMERITOR SECURITY TRUST FUND STATEMENTS OF CHANGES IN NET ASSETS (Unaudited) Period ended Year ended December 31, 2010 June 30, 2010 OPERATIONS Net investment loss $ ) $ ) Net realized loss on investments ) ) Change in unrealized appreciation/(depreciation) of investments Net increase/(decrease) in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS (NOTE 3) Net decrease in net assets resulting from capital share transactions ) ) Net increase (decrease) in net assets ) Net assets at beginning of year NET ASSETS at the end of the year $ $ Including undistributed net investment loss of: - See Notes to Financial Statements 10 AMERITOR SECURITY TRUST FUND FINANCIAL HIGHLIGHTS (Unaudited) FOR A SHARE OUTSTANDING THROUGHOUT EACH PERIOD Period Ended Year Ended Year ended Year ended Year ended Year ended December 31 2010 June 30 June 30 June 30 June 30 June 30 Per Share Operating Performance Net asset value, beginning of year $ Income from investment operations- Net investment (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) Net asset value, end of year $ Total Return 8.33% (20.00%
